DETAILED ACTION
Applicant’s amendment filed 1/19/2022 has been fully considered. 
Claims 1-19 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is still unclear, indefinite what is intended by “digitizer”, as previously pointed out, the term is not defined and “a digitizer configured to digitize” does not provide any metes and bounds as to what is intended by the term.
Regarding support for “the digitized form of the encrypted stream according to the mode being in a format compatible with the application of the computer to be displayable by the computer”, the cited portions fail to provide support. The cited portions and figures only provide support for displaying something, not for how to get from the “digitized form” to a “format compatible”. All the context provided by the cited paragraphs is missing from the claims and Examiner cannot reasonably read that context into the claims.
The cited portions argued as providing support for claim 1, only provide support for encrypting text in a messaging application, not “any format” as amended.
Applicant’s argument is not persuasive.
Regarding Applicant’s argument that the term “digitizer” is meant to convert an encoding into digits such as Base 64, hexadecimal numbers, or paired hexadecimals numbers, Examiner respectfully points out that the cited portions of the specification do not appear to support such interpretation.
It is unclear where the support for interpreting claim 1’s “digitizer” as to “digitize the encrypted stream according to a mode to produce a digitized form of the encrypted stream, the digitized form of the encrypted stream according to the mode being in a format compatible with the application of the computer to be displayable by the computer”. 
Applicant’s arguments are not persuasive.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There does not seem to be enough support for “any format from an application” (claims 1, 12), the only format seems to be a cell from Excel, not “any format”, and the only “application” seems to be as recited in claim 13.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-4 recites the limitation "the encryption stream", “the digitized encryption stream".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “simulatable”, it is unclear, indefinite what the intended metes and bounds of the claim is.
This is not intended to be a complete list of such indefiniteness issues.
Claim Rejections - 35 USC § 102
Claims 1-4, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinn (8345876).
Regarding claims 1 and 12, Sinn teaches An encryption box device comprising: a memory; and a processor coupled to the memory and configured to implement, pluggable into computer (abstract, col.10,55-67, col.11, 1-50),
a first clipboard configured to download a plaintext stream in any format from an application of a computer (col.11, 50-col.12,30);
an encryption engine configured to receive the plaintext stream and encrypt the plaintext stream to produce an encrypted stream (col.12, 5-40);
a digitizer confiqured to digitize the encrypted stream according to a mode to produce a digitized form of the encrypted stream, the digitized form of the encrypted stream according to the mode being in a format compatible with the application of the computer to be displayable by the computer; and a second clipboard configured to upload the digitized encrypted stream (col.12, 40-67, col.13, 55-67, col.14, 1-15).
Regarding claims 2 and 14, Sinn teaches wherein the mode is selectable from a group of modes including: Base 64 digitization, hexadecimal numbers without spacing, paired hexadecimal numbers with spacing, and a user-defined mode (col.1, 40-67, 4, 15-55, col.14, 15-55). 
Regarding claims 3 and 15, Sinn teaches wherein the processor is to further implement: a de-digitizer configured to download the digitized form of the encrypted stream from the second clipboard and de-digitize the digitized form of the encrypted stream to produce the encrypted stream and provide the encrypted stream to the encryption engine; and the encryption engine further configured to decrypt the encrypted stream to produce the plaintext stream and upload the plaintext stream to the first clipboard (col.13,55-col.14, 15).
Regarding claims 4 and 16, Sinn teaches wherein the de-digitizer de-digitizes the digitized encrypted stream according to the mode, the mode being selectable from a group of modes including: Base 64 digitization, hexadecimal numbers without spacing, paired hexadecimal numbers with spacing, and a user-defined mode (col.1, 40-67, 4, 15-55, col.14, 15-55). 
Regarding claim 13, Sinn teaches wherein the application includes any one of: a spreadsheet, a text window, an email, a word processor, a chat room, and a presentation (col.13,55-col.14, 15).
Regarding claim 19, Sinn teaches wherein the mode further includes a no digitization mode (col.14,15-65).
Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn, and further in view of Hadad (20110202762).
Regarding claims 5 and 6, Sinn does not expressly disclose, however, Hadad teaches wherein the encryption box device comprises a dongle / a USB device that is pluqqable into the computer, the computer including any one of: a personal computer, a laptop, a smart phone, a tablet, a smart TV, an intelligent network drive, a central storage, and a set-top box (par.10-12, 63-75).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use USB devices/dongles as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 7, Sinn does not expressly disclose, however, Hadad teaches wherein the download and upload is by wireless communication including any one of Wi-Fi and Bluetooth (par.14-17, 29-32, 43-47).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use other communication schemes as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 8, Sinn does not expressly disclose, however, Hadad teaches a proprietary wireless communication interface and a plurality of wireless adapters pluggable into the computer, the computer including any one of: a personal computer, a laptop, a smart phone, a tablet, a smart TV, an intelligent network drive, a central storage, and a set-top box (par.14-17, 29-32, 43-47).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use other communication schemes as taught by Hadad.

Regarding claim 9, Sinn/Hadad teaches wherein the processor is confiqured to limit use of the encryption box device to a user of one of the wireless adapters (Hadad, par.5-7, 14-16).
Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn, and further in view of Brandwine (9584325).
Regarding claims 10 and 17, Sinn does not expressly disclose, however, Brandwine teaches wherein the processor is confiqured to simulate use of the encryption box device by a hardware emulator / simulating the encryption box device using a hardware emulator (abstract, col.3, lines 1-67).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use encryption emulators as taught by Brandwine.
One of ordinary skill in the art would have been motivated to perform such a modification to more flexibly provide and support cryptographic capabilities (Brandwine, col.1-4).
Regarding claim 11, Sinn/Brandwine teaches wherein the encryption box device is simulate-able in a mobile phone, an ISDN phone, a smart TV, an Intelligent Network Drive, central storage, a smart phone, a display screen, a telephone exchange, a tablet, the computer, a radio, a cloud platform, or in a communication platform (Brandwine, col.2, 55-67, col.3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sinn, and further in view of Yeakley (20070152058).
Regarding claim 18, Sinn teaches saving settings (col.14) but does not expressly disclose, however, Yeakley teaches wherein the mode further includes a save as file mode with an option of a set flag (par.124-125).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to provide options for saving the information placed in the clipboard as taught by Yeakley.
One of ordinary skill in the art would have been motivated to perform such a modification to more flexibly provide and support cryptographic/security capabilities associated with content (Yeakley, par.8-20, 137-140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419